Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This reason for allowance is in response to the Application filed 12/15/2020. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih on 05/25/2022.

The application has been amended as follows: 

(Currently Amended) A relay repeater network communication system, comprising: 
a relay repeater and three digital walkie-talkie sets, wherein each of the three digital walkie-talkie sets comprises at least one digital walkie-talkie, the relay repeater is connected to each of the digital walkie-talkies in each of the three digital walkie-talkie sets, and the relay repeater communicates with each of the digital walkie-talkies through the Digital Enhanced Cordless Telecommunication (DECT) 
wherein the relay repeater comprises: 
a first master module, a second master module, and a first slave module; 
wherein the three digital walkie-talkie sets are a first direct-connected walkie-talkie set, a second direct-connected walkie-talkie set and a first extended walkie-talkie set; 
wherein the first direct-connected walkie-talkie set, the second direct-connected walkie-talkie set and the first extended walkie-talkie set all comprise at least one digital walkie-talkie; 
wherein the first master module and the second master module are respectively connected to the first direct-connected walkie-talkie set and the second direct-connected walkie-talkie set, and the first slave module is connected to the first extended walkie-talkie set; 
wherein the first master module, the second master module, and the first slave module superimpose the voice signal of each of the digital walkie-talkies in an AC-coupled manner to realize the mutual communication between each of the digital walkie-talkies;
wherein the first extended walkie-talkie set comprises a first walkie-talkie master and at least one walkie-talkie slave; and
wherein the first slave module is connected to the first walkie-talkie master, and the first walkie-talkie master is also connected to each of the at least one walkie-talkie slaves through TDMA to realize the expansion of the number of digital walkie-talkies in the first extended walkie-talkie set.

Cancelled.

Cancelled.

4. (Currently Amended) The relay repeater network communication system according to claim  1 

5. (Currently Amended) The relay repeater network communication system according to claim 1, wherein the relay repeater further comprises: 
a third master module, a second slave module, and a third slave module; 
wherein the three walkie-talkie sets are a third direct-connected walkie-talkie set, a second extended walkie-talkie set and a third extended walkie-talkie set; 
wherein the third direct-connected walkie-talkie set, the second extended walkie-talkie set and the third extended walkie-talkie set all comprise at least one digital walkie-talkie; 
wherein the third master module is connected to the third direct-connected walkie-talkie set, and the second slave module and the third slave module are respectively connected to the second extended walkie-talkie set and the third extended walkie-talkie set; and
wherein the third master module, the second slave module, and the third slave module superimpose the voice signal of each of the digital walkie-talkies in an AC-coupled manner, so as to realize the mutual communication between each of the digital walkie-talkies.

6. (Currently Amended) The relay repeater network communication system according to claim 5, wherein the second extended walkie-talkie set comprises a second walkie-talkie master and at least one walkie-talkie slave; 
the third extended walkie-talkie set comprises a third walkie-talkie master and at least one walkie-talkie slave; 
the second slave module is connected to the second walkie-talkie master, and the second walkie-talkie master is also connected to each of the walkie-talkie slaves through TDMA
the third slave module is connected to the third walkie-talkie master, and the third walkie-talkie master is also connected to each of the walkie-talkie slaves through TDMA

7. (Original) The relay repeater network communication system according to claim 6, wherein the third direct walkie-talkie set comprises five walkie-talkie slaves, the second extended walkie-talkie set comprises four walkie-talkie slaves, and the third extended walkie-talkie set comprises four walkie-talkie slaves.

8. (Currently Amended) The relay repeater network communication system according to claim  1 

9. (Currently Amended) The relay repeater network communication system according to claim 4, wherein the relay repeater further comprises a walkie-talkie slave detection module; the walkie-talkie slave detection module is configured to detect the number of the walkie-talkie slaves respectively connected to the first walkie-talkie master, the second walkie-talkie master and the third walkie-talkie master

10. (Original) The relay repeater network communication system according to claim 9, wherein the relay repeater further comprises a registration module; the registration module realizes the paired connection between the walkie-talkie slave and the first walkie-talkie master, the second walkie-talkie master and the third walkie-talkie master

11. (Original) The relay repeater network communication system according to claim 5, wherein the first slave module, the second slave module and the third slave module are all connectable to an extended relay repeater, through which an unlimited number of digital walkie-talkies are extended.

12. (Original) The relay repeater network communication system according to claim 7, wherein the relay repeater further comprises a walkie-talkie slave detection module; the walkie-talkie slave detection module is configured to detect the number of the walkie-talkie 5 slaves respectively connected to the first walkie-talkie master, the second walkie-talkie master and the third walkie-talkie master, so as to be extended or deleted according to the number.

Allowable Subject Matter
Claims 1, 4, 9, 10, 5, 6, 7, 12, 11, 8 respectively renumbered as 1-10 are allowed over prior art of record. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 
The prior art of record, alone or in combination, fails to teach the following limitations as recited in independent claims 1 in conjunction with the rest of the claimed limitations as a whole:
Independent claims 1 recites, inter-alia “a first master module, a second master module, and a first slave module; wherein the three digital walkie-talkie sets are a first direct-connected walkie-talkie set, a second direct-connected walkie-talkie set and a first extended walkie-talkie set; wherein the first direct-connected walkie-talkie set, the second direct-connected walkie-talkie set and the first extended walkie-talkie set all comprise at least one digital walkie-talkie; wherein the first master module and the second master module are respectively connected to the first direct-connected walkie-talkie set and the second direct-connected walkie-talkie set, and the first slave module is connected to the first extended walkie-talkie set; wherein the first master module, the second master module, and the first slave module superimpose the voice signal of each of the digital walkie-talkies in an AC-coupled manner to realize the mutual communication between each of the digital walkie-talkies; wherein the first extended walkie-talkie set comprises a first walkie-talkie master and at least one walkie-talkie slave; and wherein the first slave module is connected to the first walkie-talkie master, and the first walkie-talkie master is also connected to each of the at least one walkie-talkie slaves through TDMA to realize the expansion of the number of digital walkie-talkies in the first extended walkie-talkie set.” None of the prior art on the record anticipates or makes obvious the above limitation combined with other limitations recited in claim 1. 
The closest prior art made of record and cited consisted of the following references. 
Goldman et al. (US 2011/0306393 A1): describes a system of communication comprising a headset configured in a master slave relationship. It further discloses for example using DECT standard to perform communication with the base unit. In one embodiment, it particularly discloses configuring a unit as both master and slave. 
Cornall et al. (GB 2392056 A): describes a communication system with handsets that are reconfigurable as slave or master. It describes that a master or a base station can be connected to multiple slave devices. In one embodiment, it also discloses connecting two master devices using a PC and network. It also discloses using DECT standard to perform communication between master and slave devices. 
Flake et al. (WO 96/38990): describes a system in which a master and slave base stations are connected to several communication units and master base station is networked with other slave base stations. 
Pinault et al. (EP 1370097 A1): describes a DECT type communication system comprising internetworked base station with overlapping picocells. 
Sugitani (US 2014/0334375 A1): describes a relay device for facilitation communication between a master device and slave device when the slave device is not within the range. 
None of the prior art above anticipates or makes obvious the above limitation combined with other limitations recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466